  Case: 4:18-cr-00241-MTS Doc. #: 24 Filed: 02/02/21 Page: 1 of 2 PageID #: 57




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  UNITED STATES OF AMERICA,                  )
                                             )
                      Plaintiff,             )
                                             )
  vs.                                        )       Case No. 4:18 CR 241 MTS
                                             )
  PHILLIP CRAYTON,                           )
                                             )
                      Defendant.             )

                                        ORDER

        IT IS HEREBY ORDERED that the Consolidated Plea and Sentencing Hearing,

currently scheduled for Friday, March 19, 2021 at 10:00 a.m. is reset. The Consolidated

Plea and Sentencing hearing is reset for Friday, March 26, 2021 at 10:00 a.m. and will

take place by video via Zoom. Hearing participants and members of the general public who

wish to view the hearing are directed to use the following login information to participate by

Zoom: Meeting ID: 160 969 4455, Passcode: 355339. All participants are directed to add their

name (right click and select Rename) to their profile upon entering the Zoom hearing. Or,

members of the general public may call: 1-669-254- 5252, Meeting ID: 160 969 4455. Non-case

participants must remain muted throughout the entire proceeding. Pursuant to Local Rule 13.02,

all means of photographing, recording, broadcasting, and televising are prohibited in any

courtroom, and in areas adjacent to any courtroom, except when authorized by the presiding

judge. This includes proceedings ordered by the Court to be conducted by phone or video.

        IT IS FURTHER ORDERED that the United States Probation Office shall prepare

and disclose a presentence report pursuant to Fed. R. Crim. P. 32(d) no later than 35 days

prior to sentencing, as Defendant has consented in writing to early disclosure to the Court
  Case: 4:18-cr-00241-MTS Doc. #: 24 Filed: 02/02/21 Page: 2 of 2 PageID #: 58




and the parties. Following disclosure of the presentence investigation report, the parties will

submit objections within 14 days. The final presentence investigation report will be filed at

least 7 days prior to sentencing. The confidential sentencing recommendation from United

States Probation Office will be submitted at least 7 days prior to the consolidated plea and

sentencing hearing.

       IT IS FURTHER ORDERED that the Court finds the ends of justice served by the

delay in setting the consolidated hearing outweigh the best interests of the public and the

Defendant in a speedy trial under 18 U.S.C. §. 3161(h)(7)(A), (h)(7)(B)(i) and (h)(l)(B)(iv);

and that the Court may exclude the time between the filing of this motion and the date of the

consolidated hearing from the Speedy Trial calculation.

       IT IS FURTHER ORDERED that the parties shall inform the Court, in writing, and

not less than 10 days prior to the sentencing date, whether testimony is to be presented at

sentencing and, if so, the anticipated number of witnesses and the estimated length of such

testimony.

       IT IS FINALLY ORDERED that the parties must file any memoranda no later than

7 days before the sentencing date, except that a response to a sentencing memorandum may

be filed no later than 5 days before the sentencing date.


       Dated this 2nd day of February, 2021




                                                   MATTHEW T. SCHELP
                                                   UNITED STATES DISTRICT JUDGE
